DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerda, US Patent Publication No. 2021/0372728.
Regarding claim 1, Cerda discloses a firearm mount (10) comprising: a block (21 inter alia) defining a recess (22 between 24A and 24B) within the block, the recess configured to receive a slide portion of a firearm (figure 2), the recess being opposite of a mounting surface of the block, the mounting surface configured to be affixed to an external surface (90) (figure 2); a slot (20), defined by the block, at a distal end of the block, the slot sized to receive a barrel of the firearm while retaining the slide portion of the firearm when the firearm translates towards the slot (figure 4); and an ejection window (broadly, yet reasonably, the edge of 24A or 24B defines an edge of a window which allows for ejection of a casing. Thus the window is the area occupied by the firearm above the edge of 24A/B), defined by the block, on a side of the block, sized such that a chambered round is ejected from the firearm and the block when the firearm translates toward the distal end of the block (as shown, the edge of the block sidewall does not fully cover the firearm shown and thus leaves a window for ejection of the spent casings).
Regarding claim 2, Cerda further discloses the recess conforms to a shape of the slide portion of the firearm (figures 2-4).
Regarding claim 3, Cerda further discloses the block defines a magnet slot (receives magnets 55) on the mounting surface of the block, the slot configured to receive a magnet (magnet 55 as best shown in figure 5)
Regarding claim 4, Cerda further discloses the block defines two or more magnet slots (broadly, yet reasonably, the cavities or recesses on the sidewalls 24A/B are magnet slots which are capable of receiving magnets) on a side of the block perpendicular to the mounting surface and the slot, the magnet slots configured to receive a magnet (the recesses are broadly, yet reasonably, configured to receive a magnet if desired).
Regarding claim 7, Cerda further discloses the mounting surface defines holes configured to receive mounting hardware (shown in figure 1, mounting holes receive fasteners 19)
Regarding claim 8, Cerda further discloses the block defines a notch (29) within the mounting surface configured to receive a front sight of the firearm (figure 5)
Regarding claim 9, the mount of Cerda renders the claimed method steps obvious since such would be an obvious manner of using the product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cerda or, in the alternative, under 35 U.S.C. 103 as obvious over Cerda in view of Dietrich et al., hereafter Dietrich, US Patent No. 9,500,439.
Regarding claims 1-4 and 7-9, Cerda discloses the claimed invention as articulated above and broadly, yet reasonably, meets the limitation of an ejection window; however, for the sake of thoroughness, the claims are alternatively rejected here in view of Dietrich. While Cerda meets the claims as rejected above, Dietrich provides analogous art which teaches an ejection window 800 in the slide engagement portion for allowing ejection of spent casings. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Cerda to have a window in one of the sidewalls similar to that as taught by Dietrich in order to allow a variety of pistols with different sizes and lengths which have different ejection port locations to be held and racked in the magnetic mount of Cerda. 

Claim(s) 1-4 and 7-9 is/are rejected alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Cerda.
Regarding claim 1, Dietrich discloses device (1) with a block (200) with a recess (300) configured to receive the slide of a firearm (figures 6A-6D), a slot (400) sized to receive a barrel when the firearm translates forward (figures 6A-6D), an ejection window (800) on the side of the block (figure 2) for receiving ejected casings; however, Dietrich does not specifically disclose the device having a mounting surface affixed to an external surface. Nonetheless, Cerda teaches a firearm device which is used for cocking a pistol and teaches a mounting surface with fasteners to secure to an external surface (90 with fasteners 19 as in figure 1 for example).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Dietrich to have a mounting surface similar to that as taught by Cerda in order to allow for securing the device to an external surface and press the firearm to allow for users with limited abilities to rack the pistol slide without requiring holding the device of Dietrich.
Regarding claim 2, Dietrich as modified by Cerda further discloses the recess conforms to the shape of the firearm slide (Dietrich figures 6A-6D)
Regarding claim 3, Dietrich discloses the mount except for the device having magnets. Nonetheless, Cerda further teaches using magnets 55 in magnets slots to attract the firearm to the mount. Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Dietrich to have magnets similar to that as taught by Cerda in order to provide a more reliable connection between the firearm and device to prevent inadvertent removal or slipping from the device when racking the slide.
Regarding claim 4, Dietrich as modified by Cerda discloses the claimed invention except for magnets in the sidewalls. Nonetheless, Cerda teaches recesses in the sidewalls and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to also use magnets in the sidewalls, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis co., 193 USPQ 8.  Again, providing a magnetic attraction of the firearm to the device or mount allows for a more reliable connection in order to prevent inadvertent removal of the firearm from the device during racking of the slide.
Regarding claim 7, Dietrich as modified by Cerda further discloses the mounting surface device having holes to receive mounting hardware (Cerda figure 1)
Regarding claim 8, Dietrich as modified by Cerda further discloses the block has a notch (Dietrich 600) for receiving the firearm front sight)
 Regarding claim 9, the mount of Dietrich as modified by Cerda renders the claimed method steps obvious since such would be an obvious manner of using the product.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerda in view of Couie, US Patent No. 2019/0072357.
Regarding claims 5 and 6, Cerda discloses the block having a single material (figures 2 and 4 show a single assembly) but Cerda does not specifically disclose using additive manufacturing and the material being plastic. Nonetheless, Couie teaches a similar firearm device which is made by additive manufacturing and plastic ([0065]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the material and manufacturing method of Cerda to be similar to that as taught by Couie since it is clearly shown to be known in the art to utilize additive manufacturing to create a plastic part similar to what Cerda discloses as taught by Couie. Using additive manufacturing and plastic would have been obvious for any number of reasons including, but not limited to ease of manufacture, reduced weight, reduced cost to manufacture, etc.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich as modified by Cerda in view of Couie, US Patent No. 2019/0072357.
Regarding claims 5 and 6, Dietrich as modified by Cerda discloses the block having a single material (Dietrich, figures 1-4 for example and Cerda, figures 2 and 4 show a single assembly) but Cerda does not specifically disclose using additive manufacturing and the material being plastic. Nonetheless, Couie teaches a similar firearm device which is made by additive manufacturing and plastic ([0065]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the material and manufacturing method of Dietrich to be similar to that as taught by Couie since it is clearly shown to be known in the art to utilize additive manufacturing to create a plastic part similar to what Dietrich discloses as taught by Couie. Using additive manufacturing and plastic would have been obvious for any number of reasons including, but not limited to ease of manufacture, reduced weight, reduced cost to manufacture, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641